Title: To Thomas Jefferson from James Monroe, 8 February 1783
From: Monroe, James
To: Jefferson, Thomas


        
          Dear Sir
          Richmond Feby. 8. 1783.
        
        I fear this will not reach you but I risque it for tis probable you may be detaind a few days at Baltimore. I take the liberty to enclose you a cypher of men and places which will perhaps in some instances form the subject of a correspondence. I beg of you to accept my most sincere acknowledgments for your kind offer. As yet I cannot possibly determine how to act but shall consult Mr. Short. If peace does not shortly take place we will most probably join you. I most sincerely wish you and your family a safe and happy arrival to the destin’d port, & am yr. affec. friend & servant,
        
          Jas. Monroe
        
      